DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 4/11/2022, with respect to claims 1-3, 7-14, and 16-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 7-14, and 16-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-14, and 16-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 18-19 are currently in condition for allowance. Each independent claim has been amended so as to incorporate the previously objected to subject matter teaching, “a plurality of repeated sub-units comprising respective pairs of a forward biased diode and a reverse biased diode, wherein the repeated sub-units receive the first AC power signal; respective positive cycle metal trace connections connected to each forward biased diode; respective negative cycle metal trace connections connected to each reverse biased diode; a positive cycle storage capacitor connected to each forward biased diode with the respective positive cycle metal trace connections; a negative cycle storage capacitor connected to each reverse biased diode with the respective negative cycle metal trace connections; and wherein the sub-units are repeated with the respective positive cycle metal trace connections connected to the positive cycle storage capacitor and respective negative cycle metal trace connections connected to the negative cycle storage capacitor to rectify the first AC power signal and charge the positive cycle storage capacitor and the negative cycle storage capacitor” (as presented within claim 1). 
While the prior art of record, Thibado in particular, discloses a similar energy harvesting system, the prior art of record fails to teach or suggest the respectively paired diodes constituting the sub-units as claimed which are connected to a positive cycle metal trace connection and a negative cycle metal trace connection, with said sub-units repeated with the respective connections. For these reasons, inter alia, it appears as though the claims are currently in condition for allowance, as they are deemed to be directed towards a non-obvious improvement over the prior art of record. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     An energy harvesting system, comprising:      a DC voltage source connected to at least one capacitor that generates an AC noise signal;      a selected bandwidth of the AC noise signal transmitting through the capacitor as a first AC power signal;      a plurality of repeated sub-units comprising respective pairs of a forward biased diode and a reverse biased diode, wherein the repeated sub-units receive the first AC power signal;      respective positive cycle metal trace connections connected to each forward biased diode;      respective negative cycle metal trace connections connected to each reverse biased diode;      a positive cycle storage capacitor connected to each forward biased diode with the respective positive cycle metal trace connections;      a negative cycle storage capacitor connected to each reverse biased diode with the respective negative cycle metal trace connections; and      wherein the sub-units are repeated with the respective positive cycle metal trace connections connected to the positive cycle storage capacitor and respective negative cycle metal trace connections connected to the negative cycle storage capacitor to rectify the first AC power signal and charge the positive cycle storage capacitor and the negative cycle storage capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836